Citation Nr: 1202001	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome.

2.  Entitlement to a rating in excess of 10 percent for residuals of nasal fracture with sinusitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from July 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

Prior to certifying this appeal to the Board, in a March 2011 rating decision, the RO granted the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Because the March 2011 decision represents a full grant of the benefits sought with respect to this issue, this matter is not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In July 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Low back disability has been manifested by chronic pain and limitation of motion; however, there has been no ankylosis of the thoracolumbar spine and no separately ratable neurologic manifestations. 

2.  The residuals of nasal fracture with sinusitis have been manifested by three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235, 5237, 5242 (2011).

2.  The criteria are met for a 30 percent rating for residuals of nasal fracture with sinusitis.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Codes (DCs) 6502, 6510 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in August 2007, October 2007, February 2009, and March 2009.  Subsequently, the claims were readjudicated in an May 2011 supplemental statement of the case (SSOC).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available VA and private treatment records have been obtained.  Moreover, the Veteran has been afforded appropriate and adequate VA examinations as they reflect pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  As such, we find that additional VA examinations are not needed to make a determination as to each claim herein decided. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims herein decided.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Disability Ratings - In General

Generally, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, uniform ratings are warranted based on similar symptomatology throughout the appeal period.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the claim and continues to the present time.

Low Back Disability

The Veteran's service-connected low back disability has been evaluated under Diagnostic Code 5237, for lumbosacral strain.  38 C.F.R. § 4.71a (2011).  Residuals of a compression fracture, L1, and degenerative spurring of the vertebral bodies (i.e., arthritis) have also been noted in X-ray reports.  Vertebral fracture and degenerative arthritis of the spine are evaluated under Diagnostic Codes 5235 and 5242, respectively.  Id.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a . 

In addition, when determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

Considering the evidence in light of the foregoing, the Board finds that a rating higher than 40 percent for the Veteran's service-connected low back disability is not warranted.

VA outpatient treatment records dated from August 2007 to September 2008 reflect the Veteran's complaints of chronic low back pain.  In January 2008, he reported that he did not have any radicular symptoms.  In June 2008, he said that he had an increase in back pain after raking and that the pain radiated into his left hip.  

The report of the September 2008 VA examination reflects the Veteran's complaints of daily back pain, 5/10 in severity, with flare-ups of pain 7 to 8/10 in severity.  He said that laying down was the only thing that relieved the pain and that he usually spent 16 hours in bed.  He said the pain radiated into his tailbone and that there was some numbness in his left thigh associated with his back condition.  He also had some symptoms in his right leg, but this was due to a gunshot wound he sustained during civilian life.  He said he could sit for about an hour, stand for approximately 5 minutes, and walk approximately 1 block.  He said he was able to wash dishes, mop the floor, sweep, and carry laundry up and down the stairs, but that he could not do any type of lifting movement or sitting for extended periods.

On physical examination, the Veteran's gait was uneven with a slight limp to the right leg.  His posture was erect.  He was able to sit at ease during the interview with a few position changes for comfort.  Forward flexion of the thoracolumbar spine was to 40 degrees; however the examiner noted that the Veteran was able to lift his leg and put his socks on, which represented approximately 56 degrees of lumbar flexion.  Extension was to 30 degrees; bilateral lateral flexion was to 20 degrees; and lateral rotation was to 30 degrees.  The examiner noted that range of motion was partially limited by pain after 3 repetitions to the above measurements, but there was no further additional limitation despite subjective complaints of fatigue, weakness, and lack of endurance.  Neurological examination revealed microfilament decreased sensation to the left lateral thigh, but was otherwise normal.  X-rays showed an old L4 plate with compression fracture of L1 and minimal degenerative spurring at L1 to L2-L3 and L3-L4.  The diagnosis was history of L1 fracture, healed, with minimal degenerative spurring.  The examiner also noted left leg subjective numbness to microfilament lateral cutaneous nerve of the thigh.  

VA outpatient treatment records dated from September 2008 to December 2010 note the Veteran's periodic complaints of low back pain.  In April 2009, he reported increased back pain after moving and lifting and repairing his van.  He denied any numbness or tingling in his lower extremities, but did complain of foot pain and was referred to podiatry.  In June 2009, he received a TENS unit.  In July 2009, he complained of back pain after moving a massage chair into his house.  He said the pain radiated into his hips.  He had midline pain from T3 to his sacrum and paraspinal spasms were palpable.  Deep tendon reflexes were 2+ and lower extremity strength was 5-/5 and symmetrical.  In September 2009, he complained of low back pain radiating down both legs.  A magnetic resonance imaging (MRI) of the lumbar spine revealed broad-based disc at the T12-L1 level with mild compromise of the central canal but was otherwise unremarkable.  In October 2009, range of motion of the thoracolumbar spine was noted to be severely decreased in all planes.  In January 2010, he complained of pain and tingling in his legs.  September 2010 X-rays showed kyphotic angulation at the L1 level secondary to 30 percent anterior wedge fracture compression deformity.  There was no sacroiliitis, spondylolysis, or spondylolisthesis.  The impression was old L1 compression fracture with gibbus deformity.  

The report of a December 2010 VA examination reflects the Veteran's complaints of sharp and dull back pain radiating into his right and left lower extremities.  He said that pain was 4/10 but that he had frequent flare-ups with duration of 15 minutes to an hour where pain was 10/10.  He treated the pain with hydrocodone with fair results.  He endorsed stiffness, fatigue, spasms, decreased motion, weakness, locking, fatigability, and lack of endurance.  He denied numbness, paresthesias, leg or foot weakness, instability or giving way, bladder complaints, bowel complaints, erectile dysfunction, swelling, heat, and redness.  He said he was unable to rake or shovel snow.  The examiner noted a moderate effect of the condition on activities of daily living.  

On physical examination, range of motion of the thoracolumbar spine was to 80 degrees on forward flexion, 30 degrees on extension, 30 degrees on bilateral lateral flexion, and 30 degrees on bilateral rotation with complaints of pain throughout.  There was no clinical evidence of additional limited function with repetitive use due to pain, fatigue, weakness, or lack of endurance.  There was no fixed deformity (ankylosis).  On neurological examination, vibration sensation was equal to bilateral upper and lower extremities.  Microfilament was sensed bilateral.  There was no atrophy; circumferential measurements were equal bilaterally; tone was good, lower extremity strength was 5/5 bilaterally; there was no focal muscle weakness of either lower extremity.  Reflexes at patella were normal; achilles were 1+ (hypoactive) bilaterally.  Under the muscle tone section, reflexes of the patella and achilles were 2+ (normal).  Sensory was intact to light touch and vibration.  Gait was intact.  The examiner noted subjective limitation of spine function with repeated use, but no additional objective functional limitations.  The examiner opined that there was no objective evidence of an increase in the Veteran's service-connected low back disability.  

The Board points out that the 40 percent evaluation is the maximum assignable for limitation of motion of the thoracolumbar spine under the general rating formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  A rating in excess of 40 percent for a lumbar spine disability requires evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In this case, the evidence does not reflect that the Veteran's low back disability resulted in ankylosis, favorable or unfavorable.  In December 2010, forward flexion was only limited to 80 degrees and range of motion in all other planes was normal.  Furthermore, the December 2010 VA examiner specifically noted that there was no ankylosis deformity.  Other examinations disclosed a significant functional decrease in range of motion.  However, the fact remains that the spine is not ankylosed.  

The Board has also considered whether a separate rating is warranted for neurologic manifestations, but finds that it is not.  In this case, the Veteran has had periodic complaints of pain, numbness, and tingling radiating into his lower extremities.  Neurological disability, such as described by the Veteran, is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a.  

It is noted that the Veteran had subjective numbness to microfilament in the left lateral thigh in September 2008.  An email in the Veteran's claims file indicates that the September 2008 VA examiner was asked to opine whether there was sufficient clinical evidence to diagnose left leg radiculopathy or neuropathy.  A handwritten note indicates that there was no response to the email and there does not appear to have been any follow-up request.  Nonetheless, the Board points out that the Veteran denied numbness in April 2009 and during the December 2010 VA examination.  Hence, it appears that this symptom was acute and transitory.  During the December 2010 VA examination, the Veteran had full strength and range of motion in his lower extremities.  Reflexes were normal bilaterally.  Sensatory examination was intact to light touch, vibration, and nylon filament.  The Veteran's gait was even with good stride and he was able to heel, toe, and tandem walk with good coordination.  Overall, there were no motor or sensory deficits associated with low back disability noted to cause any functional impairment in the lower extremities.  In sum, while the Board has considered the Veteran's subjective complaints of pain, numbness, and tingling, the objective evaluations do not reflect that he has motor or sensory deficits in his lower extremities that warrant a separate compensable rating.  

Residuals of Nasal Fracture with Sinusitis

The Veteran's residuals of nasal fracture with sinusitis have been evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510-6502.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Under Diagnostic Code 6502, deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of nasal septum under Diagnostic Code 6502.

Under Diagnostic Code 6510, chronic pansinusitis is evaluated under the General Rating Formula for Sinusitis.  The evidence shows that the Veteran has been diagnosed with chronic maxillary sinusitis, which is also evaluated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  A 10 percent rating is warranted when there is evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

To warrant a higher 30 percent rating, the evidence must show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches pain, and purulent discharge or crusting.  An even higher 50 percent rating is warranted when the evidence shows sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

Considering the evidence in light of the foregoing, the Board finds that the criteria are met for a 30 percent rating for Veteran's service-connected residuals of nasal fracture with sinusitis.

During the July 2011 Board hearing, the Veteran said that his nasal passages were partially blocked, which made it difficult to breath (transcript, pg. 10).  He also said that his sinus cavity was continuously full mucous.  Id.  He said that he often treated himself with over the counter medication, but that he had gone to the VA for treatment 6 to 8 times in the last year (transcript, pgs. 11-12).  

VA outpatient treatment records dated from August 2007 to September 2008 do not reflect any treatment for sinusitis.  It is noted that the Veteran received albuterol for asthma and diphenhydramine for allergies, which are nonservice-connected conditions.

The report of the September 2008 VA examination reflects the Veteran's complaints of being unable to breath out of his left nostril.  He also complained of frequent sinus infections but denied the use of antibiotics.  He said that his head was stuffed up, his throat was sore, and he coughed a lot of phlegm.  It was noted that he smoked half a pack of cigarettes per day.  

On physical examination of the nose, septal deviation to the left was noted.  The left nasal air passage was plugged, the nasal congestion was clear and there were no visible polyps.  Sinuses were nontender.  A CT of the paranasal sinuses revealed mild old healed deformities of the nasal bones bilaterally.  There were no acute fractures and no bony destruction.  The frontal sinuses showed minimal mucosal disease and minimal septal thickening involving the ethmoid cells.  The sphenoid sinus was unremarkable.  There was complete opacification of the right maxillary sinus and circumferential nodular mucosal disease in the left maxillary sinus.  The diagnosis was deviated nasal septum with subjective complaint of chronic sinusitis and cough.  The examiner encouraged the Veteran to follow up with his primary care physician.  

VA outpatient treatment records from September 2008 to March 2009 do not reflect any treatment for sinusitis.

The report of the March 5, 2009 VA examination reflects the Veteran's complaints of chronic sinusitis and seasonal allergies.  He said that he has daily, morning congestion and usually did not get treatment for his sinuses.  On physical examination of the nose, there was no visible septal deviation externally.  Internally, there was normal pink mucosa, no exudate, swelling, or nasal congestion.  There were no foreign bodies, no visual polyps, and the middle turbinates were non-swollen.  The sinuses were tender to palpation bilaterally.  The examiner reviewed the September 2008 CT scan and opined that the Veteran had chronic right maxillary sinusitis and nasal deviation to left.  He said the Veteran's subjective symptoms were consistent with an acute sinus infection and he urged the Veteran to go to urgent care that day to get antibiotics and return for a CT scan on March 13.  The examiner indicated that Veteran did not got to urgent care until after the CT scan was conducted with an active infection.  The CT scan showed severe opacification of the maxillary sinus that was unchanged since the September 2008 VA examination.

A March 13, 2009 VA emergency room record notes that the Veteran complained of chronic sinusitis.  It was noted that he had a two-week history of worsening cough productive of green sputum.  The nose had clear discharge and the sinuses were nontender.  The impression was acute bronchitis and the Veteran was given a 5-day prescription of antibiotics.

A June 2009 VA otolaryngology consult record notes the Veteran's complaints of sinusitis with facial pressure, headache, and decreased airway to the left side.  The impression was chronic sinusitis and septal deviation.  He was given an antibiotic prescription and nasal steroid spray.  Prescription records indicate he was prescribed antibiotics from June 1 to July 1, 2009.  

An August 19, 2009 VA otolaryngology note reflects the Veteran completed his antibiotics, but did not get the post treatment CT scan as ordered.  He said he was feeling better than when he was last seen.  On physical examination of the nose, there was marked septal deviation, no mucosal lesions or masses, and no active purulence.  The impression/plan was additional treatment with follow-up CT scan.  He was prescribed antibiotics (augmentin) for 20 days and steroids (medrol dosepack).  A CT scan was recommended in 3 to 4 weeks with a clinic follow-up after imaging.  Prescription records indicate the Veteran was prescribed antibiotics from August 19 to September 17, 2009.  

A September 21, 2009 VA otolaryngology note reflects that a CT scan showed marked septal marked septal deviation to the left, maxillary sinus disease bilaterally, and mucosal thinking in the right frontal sinus.  The physician indicated that the Veteran would be a good candidate for surgery, but the Veteran said he would like to hold off on surgery.  Additional antibiotics were prescribed.  Prescription records indicate antibiotics were prescribed from September 21 to October 21, 2009.

The report of a September 28, 2009 VA examination reflects the Veteran's nose had septal deviation to left, nasal congestion mild to moderate, left greater than right, and no visible polyps.  Sinuses were nontender.  A CT scan showed complete opacification of the maxillary sinuses bilaterally with only a small amount of aeration on the left.  The diagnosis was bilateral maxillary sinus disease.  

A November 2009 VA otolaryngology note reflects that the Veteran had persistent sinusitis symptoms.  Surgery was recommended, but he Veteran said he would like to defer.  Additional antibiotics were prescribed.  Prescription records reflect that antibiotics were prescribed from November 23 to December 23, 2009.  

A June 2010 VA nursing telephone note reflects that the Veteran requested antibiotics for a sinus infection.  The nurse told him that he would have to be seen by his primary care physician before he could obtain a prescription.  A July 2010 VA otolaryngology note reflects the Veteran had chronic sinusitis and was prescribed antibiotics.  Prescription records reflect that antibiotics were prescribed from July 2 to August 1, 2010.  

A September 2010 VA primary care note reflects that the Veteran reported continued sinus congestion.  He denied any headaches. It was noted that he had recurrent sinusitis and was given antibiotics for 14 days.  Prescription records indicate that he was prescribed antibiotics from September 24 to October 24, 2010.  

A December 2010 VA primary care note reflects the Veteran's complaints of productive cough and clearing his sinuses excessively.  He said he was concerned about sinus infection.  He denied headaches.  The physician noted that the Veteran should be placed on antibiotics for 3 weeks to see if it reduced his cough and/or reduced his nasal drainage.  A medications list indicates he was prescribed antibiotics from December 16 to January 15, 2011.

The report of a March 2011 VA examination reflects that the Veteran's sinuses were nontender.  He was able to occlude one nostril and breathe through the opposite.  Nasal mucosa was pink without edema or masses.  There was no discharge.  X-rays of the sinuses revealed hypoplastic maxillary sinuses with opacification.  The frontal sinuses had chronic inflammatory changes, as well as the ethmoid sinuses.  The examiner opined that there was no objective evidence of an increase in disability, noting that there were no changes from the previous CT of the sinuses.  In an April 2011 addendum, the examiner clarified that the Veteran had chronic sinusitis, but that it was stable with no evidence of worsening.  There also was no evidence of deviated septum as the Veteran was able to occlude each nostril and breath.  The examiner further noted that there were 6 episodes of sinusitis from March 2009 to September 2010.  The examiner listed each episode of treatment (as outlined above) and opined that the Veteran's sinusitis occurred intermittently.  

In this case, the evidence reflects that from June 2009 to October 2010, the Veteran had at least five episodes of incapacitating sinusitis requiring prolonged (four to six weeks) antibiotic treatment.  The March 2009 episode is questionable as the VA examiner diagnosed the Veteran with chronic sinusitis, but the VA treating physician prescribed antibiotics for what was diagnosed as chronic bronchitis.  During the year from June 2009 to June 2010, the Veteran had at least three episodes (in June 2009, August 2009, and November 2009).  The Board also notes that although the Veteran did not seek treatment for sinusitis prior to March 2009, he described having frequent problems with sinus pressure and drainage.  For these reasons, the Board finds that the criteria have been met for a 30 percent rating for chronic sinusitis.  

The Board, however, does not find that the criteria have been met for a higher, 50 percent rating for chronic sinusitis.  In this regard, the Board notes that the evidence does not reflect that the Veteran has had radical surgery with chronic osteomyelitis; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge; or purulent discharge or crusting after repeated surgeries.  

During the July 2011 Board hearing, the Veteran's representative argued that the Veteran should have separate ratings for sinusitis and deviated septum.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14. 

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). 

In this case, although the March 2011 VA examiner indicated that the Veteran did not have a deviated septum, the weight of the evidence (supported by multiple CT scans) reflects that he has a deviated septum to the left.  However, to warrant a separate compensable evaluation, there must be 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Here, despite the CT scan results, the examiner reported that there was no deviation.  Even if inaccurate, the physical test established that he did not have complete obstruction of one side.  In addition, 50 percent obstruction on both sides has never been shown.  In sum, a separate evaluation is not warranted.  

Both Claims

The Board has also considered the Veteran's assertions as to his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, while the Veteran's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support ratings higher than those assigned for the disabilities under consideration. 

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 


ORDER

A rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, is denied.

A 30 percent rating for residuals of nasal fracture with sinusitis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

During the Veteran's July 2011 Board hearing, the Veteran asserted that he can no longer work because of his service-connected back pain and sinusitis (transcript, pgs. 13-14).  He also testified that he had been working approximately 4 hours per day, 3 days per week, at VA's compensation work therapy (CWT) program since June (transcript, pgs. 3-5).

VA's CWT program is a vocational rehabilitation program that endeavors to match and support work ready veterans in competitive jobs, and to consult with business and industry regarding their specific employment needs.  The Board notes, however, that the Veteran's vocational rehabilitation file has not been associated with his claims file.  This file might contain evidence pertinent to his claim for a TDIU.  

If there is evidence that the Veteran has been seen by the Vocational Rehabilitation and Employment Service (VR&E), these records must be obtained.  See VA Training Letter 10-7, September 14, 2010.  

In addition, the Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate vocational rehabilitation file and associate it with his claims file.  

2.  After the vocational rehabilitation file has been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


